DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sendil Devadas on December 13, 2021.
The application has been amended as follows: 
	In the Claims:
	Rewrite Claim 1 as indicated below.
Claim 1. (Currently Amended) A method of developing a seed treatment formulation for a plurality of seeds in a seed treatment application system, the method comprising providing one or more components and coating the one or more components to the plurality of seeds in the seed treatment application system to develop the seed treatment formulation based on one or more environmental conditions of a geographical location, wherein the entire seed treatment application system is housed in an environmentally controlled portable chamber and wherein the chamber is designed to simulate the one or more environmental conditions for the particular seed treatment recipe at the 

Rewrite Claim 1 as indicated below.
Claim 14. (Currently Amended) The method of clam 13, wherein the sensor is not disposed within the seed treatment application system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A method for developing a seed treatment formulation for a plurality of seeds in a seed treatment application system, wherein the method comprises providing one or more components and coating the one or more components to the plurality of seeds in the seed treatment application system, wherein the seed treatment application system is housed in an environmentally controlled portable chamber, as currently claimed, is not fairly taught or suggested by the prior art of record. The prior art references, Reineccius et al. ‘675 and Andrieux et al. teach treatment facilities that are housed in a retail facility. One of ordinary skill in the art would not have found a motivation or suggestion in the prior art of record for a seed treatment system that is portable, as currently claimed. For these reasons, the claims, as currently amended, are allowable over the prior art.



Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
1
2
7
3
8
4
9
5
10
6
11
7
13
8
14


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616